REQUESTED BY: Dear Senator Labedz:
In your letter of March 17, 1980, you called to our attention the proposed Labedz-DeCamp amendment to LB 741 and asked if it is germane to the legislation which it would amend.
Legislative Bill 741 would repeal certain statutory provisions declared by its drafters to be obsolete. Subjects included are the manufacture of synthetic rubber, hitching horses, posses, hucksters, county workhouses, the licensing of ferries, the Nebraska Constitutional Revision Commission, toll mills, the Antitrust Act of 1897, streetcars, personal property of stage companies, and poll taxes.
The Labedz-DeCamp amendment would add to this list of statutes to be repealed, the current statutory provisions calling for the election of city council members in cities of the metropolitan class by district. We believe this amendment is sufficiently germane. The question of the repeal of certain election laws is, in our opinion, as germane to the entirety of the bill as are any one of the existing subjects to one another. Whether or not these election laws are `obsolete' as the drafters of LB 741 suggests its subjects are, is a judgment we presume would be made by those voting on whether or not to adopt this amendment.
We have researched this matter and are aware of no decisions which provide guidance for determining when an amendment is or is not germane. As a general principle of law, however, all legislative enactments are presumed constitutional and that presumption continues until through the process of judicial review an enactment is shown to clearly contravene some constitutional provision. Prendergast v.Nelson, 199 Neb. 97, 256 N.W.2d 657.
Therefore, we are of the opinion that the Labedz-DeCamp amendment is sufficiently germane to the subject matter of LB 741. If we can be of further assistance to you on this matter, please let us know.